Title: From John Adams to François Adriaan Van der Kemp, 15 February 1820
From: Adams, John
To: Van der Kemp, François Adriaan



my dear Sir.
Montezillo Febuary 15th. 1820—

It is a custom on the Demise of Princes for all classes of Men in Society to present to the successor addresses of Condolence with the grief of the loss of the Predecessor—and congratulations—with the Joy at the succession—in imitation of this long established Custom—I condole with you on the loss of your friend Elliot—and congratulate you on the Honorable testimony of his rememberance of you in his Will—though I wish the one thousand had been ten—what a huge mass of wealth—this man had Collected—such is the effect of complaisance United with Industry and Economy in the World—He has left however a fair character, and a worthy family, to whom I wish all possible prosperity His Spirit was never cordialy identified with the Cause of his Country—he never rejoiced in her independence—a sentiment I would not exchange for all his Wealth—His Will however is princely, like his fortune and I wish all the Legatees much comfort in the enjoyment of their fortunes
Your State we perceive is rankling with parties—but we hope the fever will subside—as well as another of a much more alarming aspect—that of the Missouri Slavery—with leaving any dangerous debility or Malignity behind them—
I have been sick—and have not ventured out of the House but very seldom this Winter—we have had as much snow—or nearly as much as I remember in any former Winter—but a thaw of several days—which still continues—has carried off two or three feet of it upon an average
hoping that you have a pleasant Winter—I am your / Aged and feeble friend
John Adams